Dismissed and Memorandum Opinion filed January 25, 2007







Dismissed
and Memorandum Opinion filed January 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01266-CV
____________
 
HARRIS COUNTY APPRAISAL DISTRICT
AND THE APPRAISAL REVIEW BOARD OF HARRIS COUNTY APPRAISAL DISTRICT, Appellants
 
V.
 
CCH PARKHEARTERWOOD LTD., AS THE
PROPERTY OWNERS
AND THE PROPERTY OWNERS, Appellees
 

 
On Appeal from the 55th District
Court
Harris County, Texas
Trial Court Cause No. 04-47203
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 29, 2005.  On January 11, 2007,
appellants filed a motion to dismiss because appellants no longer desire to prosecute
the appeal. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed January
25, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.